Per Curiam.
These two cases were tried together. They both grow out of a single accident, in which the plaintiff in the first case was injured axxd the decedent of the plaintiff in the second case lost her life. The accidexit occurred at the corner of John street axxd Summit avenue, in Jersey City, about half-past xxine o’clock in the evexxixxg of May 5tlx, 1923. The defendant was driving a Hupmobile coupe easterly oxx John street, axxd as he caxxxe to the intersection of that street with Summit avenue, according to his story, he suddenly saw another car, a Eord delivery truck, approaching on Summit avexxxxe, and traveling north. When he observed this delivery truck it was so close to him that a collisioxx seemed imminent, and to avoid that happening the defendant swung his car to the left axxd raxx up oxito the sidewalk, axxd struck down and injured Louise Strobert axxd killed her mother, who was in her company. The two Stroberts had crossed the street axxd were on the sidewalk at the time they were run dowxx by the defendants car.
The jury found a verdict in favor of the plaintiff ixx each case, axxd we are asked to set the verdict aside, first, because there was no evidence speaking negligence oxx the part of the defexxdant, and, secoxxd, because the weight of the evidence did not support a conclusion of xxegligence oix his part. Our exaxnixxatioxx of the testimony leads us to the conclusion that the defendant, as well as the driver of the Eord delivery car, was negligent. Normally, the latter had the right of way. The speed at which he was traveling was ixx dispute; bxxt the jury was justified ixx finding that, if the defexxdant had used due care ixx approaching the crossing, even if it be time that the Eord delivery car was traveling at axx excessive rate of speed, he could readily have avoided a collision without ruxxnixxg up oxxto the sidewalk ixx endeavoring to do so. His story that he did not see the Eord car xxntil it was jxxst about to collide with him, although it must have beexx ixx plaixx sight as he approached the intersection of the two streets, and that he did not see either Miss Strobert or her mother until he had actually run them down, fully justifies the coxxclusion that he *1021was guilty of reckless driving, as the jury evidently found. The idea that the driver of an automobile, who, for the purpose of avoiding a collision with another vehicle, runs blindly up onto the sidewalk, without regard to the danger that threatens people lawfully there, is in the exercise of dire care, is a proposition which has not yet met with the approval of the courts, so far as we know, and, in our judgment, is not. likely to do so in the future.
The rules to show cause will be discharged.